In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00130-CV


                                   C. H., APPELLANT

                                            V.

                                      J. H., APPELLEE

                          On Appeal from the 324th District Court
                                  Tarrant County, Texas
          Trial Court No. 324-549526-14, Honorable Jerome S. Hennigan, Presiding

                                       May 20, 2015

                              ORDER OF SEVERANCE
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, C.H., timely filed notice of appeal from the trial court’s December 22,

2014 Judgment.      J.H. timely filed a notice of cross-appeal.       Because C.H. has

repeatedly failed to comply with directives of this Court to pay the filing fee, his appeal

is, this same day, being dismissed.


       However, this Court’s dismissal of C.H.’s appeal does not affect J.H.’s right to

proceed on her cross-appeal. To enable J.H.’s cross-appeal to move forward, we sever
the cross-appeal into cause number 07-15-00203-CV. All filings, specifically including

the reporter’s record and docketing statement, filed in this cause shall be considered as

being filed in 07-15-00203-CV. All other filings are due as indicated by the Texas Rules

of Appellate Procedure.


      It is so ordered.


                                               Per Curiam




                                           2